

117 S2748 IS: Filing Relief for Natural Disasters Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2748IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Ms. Cortez Masto (for herself, Mr. Kennedy, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the rules for postponing certain deadlines by reason of disaster.1.Short titleThis Act may be cited as the Filing Relief for Natural Disasters Act.2.Modification of rules for postponing certain deadlines by reason of disaster(a)Authority To postpone Federal tax deadlines by reason of State-Declared disastersSection 7508A of the Internal Revenue Code of 1986 is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection:(c)Special rule for State-Declared disasters(1)In generalUpon the written request of the Governor of a State (or the Mayor, in the case of the District of Columbia) in which an emergency or disaster has been declared under State law, subsection (a) shall apply to such State-declared emergency or disaster in the same manner as such subsections apply to federally declared disasters.(2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands..(b)Mandatory extensions extended to 120 daysSection 7508A(e) of such Code, as redesignated by subsection (a), is amended—(1)by striking 60 days in paragraph (1)(B) thereof and inserting 120 days; and (2)by striking 60-day in the heading and inserting 120-day.(c)Effective dateThe amendments made by this section shall apply to declarations made after the date of the enactment of this Act.